DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
2.	The request filed on 2/24/2021, for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application # 16/526379 is acceptable and a RCE as been established. An action on the RCE follows.

Allowable Subject Matter
3.	Claims 1, 3, 5-11, 13, 15-20, 27-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts Akkarakaran et al. (US 2018/0317225), Kundargi et al. (US 2018/0287759) and newly filed IDS (dated 2/26/2021), alone or in combination fail to explicitly disclose determining, by the terminal device based on uplink grant information and a preset rule, an antenna port associated with a to-be-sent PTRS for each of the at least one TPMI, wherein the antenna port associated with the to-be-sent PTRS is selected from an antenna port set and the to-be-sent PTRS is one or more of all available PTRSs, the preset rule comprises each column of a precoding code word corresponding to one of the at least one TPMI and each antenna port in the antenna port set corresponding to the one of the at least one TPMI are in a one-to-one correspondence, and antenna ports in the antenna port set that correspond to columns in which non-zero elements in a same row of the precoding codeword are located correspond to a same to-be-sent PTRS; and sending, by the terminal device, the at least one to-be-sent PTRS on the at least one antenna port corresponding to the at least one TPMI, render the claims allowable over prior arts.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.